Meagan R Carmichael
Assistant Municipal Attorney
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650

Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org

Attorneys for Defendant – City of Anchorage, Alaska


                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF ALASKA

STEVEN STOUFER                           )
                                         )
                    Plaintiff,           )
                                         )
vs.                                      )
                                         )
JOHN DOES 1-50 and CITY OF               )
ANCHORAGE, ALASKA,                       )
                                         )
                    Defendants.          )
                                         ) Case No. 3:21-cv-00050-TMB


                                 MOTION TO DISMISS

      Defendant Municipality of Anchorage (Municipality) moves the Court for an order

dismissing the Complaint (Compl.) filed by Plaintiff Steven Stoufer (Stoufer) pursuant to

Fed. R. Civ. P. 12(b)(6). Stoufer has not stated a claim upon which relief can be granted

and his Complaint should be dismissed.



Motion to Dismiss
Stoufer, Steven v MOA/APD; Case No. 3:21-cv-00050-TMB
Page 1 of 11
        Case 3:21-cv-00050-TMB Document 8 Filed 04/19/21 Page 1 of 11
I.     FACTUAL ASSERTIONS BY STOUFER

       Stoufer named the “City of Anchorage, Alaska” and “John Does 1-50” as the

Defendants in his Complaint. While Defendant Municipality denies that any of the

allegations brought by Stoufer have merit, the Court must assume that the statements are

true for purposes of deciding this motion. Stoufer has several factual allegations.

       Essentially, Stoufer “thinks Defendant City of Anchorage is the employer of

Defendant John Does”, and he claims that “[t]his case arises from illegal activity that

occurred during several interactive covert events (ICE) arranged against the Plaintiff by,

the Plaintiff believes, the Anchorage Police. The actions taken during these events violated

Plaintiff’s equal protection and due process constitutional rights.” Compl. at ¶ 5, 6.

       Stoufer claims that, on November 28, 2017, a person ran at him and said he use

would a knife against him, and another person failed to take action. Id. at ¶ 7. Stoufer

“believes both people were working for the City of Anchorage and that this event was

arranged by the City of Anchorage.” Id.

       He claims that, on February 16, 2019, a vehicle drove toward him and he “got out

of the way just in time” to avoid being run over. Id. at ¶ 8. Stoufer alleges that, on August

17, 2018, “a person turned to the Plaintiff and said, ‘So, black and blue…’ This hostile

confrontation may have been retaliation for the complaints filed with the Department of

Justice.” Id. at ¶ 9.

       He alleges that, “over a period of several months during 2015 one or two John Does

approached the Plaintiff while at a bus stop and asked for money approximately 12 times.”

Motion to Dismiss
Stoufer, Steven v MOA/APD; Case No. 3:21-cv-00050-TMB
Page 2 of 11
          Case 3:21-cv-00050-TMB Document 8 Filed 04/19/21 Page 2 of 11
Id. at ¶ 10. He claims an argument began, and “two people aimed a phone at the Plaintiff

and those involved in the ICE.” Id.

       Finally, Stoufer alleges that, on October 21, 2017, a person closely followed him

around a grocery store and “the Plaintiff felt the person was the stalking the Plaintiff and

would decide to attack the Plaintiff… This same person kept being assigned to stalk the

Plaintiff.” Id. ¶ at 11.

II.    STANDARD OF REVIEW

       To withstand a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), “a complaint must contain sufficient factual matter, accepted by the Court as true,

to “state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (holding that the plaintiff did not nudge his claims of invidious discrimination

across the line from conceivable to plausible) (quoting Bell Atl. Corp v. Twombly, 550 U.S.

544, 570 (2007)).

       A complaint must contain more than a statement of facts that merely creates a

suspicion of a legally cognizable right of action. Bell Atl. Corp., 550 U.S. at 555.

Mere conclusory statements in a complaint and "formulaic recitation[s] of the elements of

a cause of action" are not sufficient. Id. Thus, a court discounts conclusory statements,

which are not entitled to the presumption of truth, before determining whether a claim is

plausible. Iqbal, 556 U.S. at 678.

       “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

Motion to Dismiss
Stoufer, Steven v MOA/APD; Case No. 3:21-cv-00050-TMB
Page 3 of 11
          Case 3:21-cv-00050-TMB Document 8 Filed 04/19/21 Page 3 of 11
alleged." Id. "Determining whether a complaint states a plausible claim for relief will ... be

a context-specific task that requires the reviewing court to draw on its judicial experience

and common sense." Id. at 679.

       In conducting its review, a court must liberally construe a self-represented plaintiff's

pleading and give the plaintiff the benefit of the doubt. Hebbe v. Pliler, 627 F.3d 338, 342

(9th Cir. 2010) (citing Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)). A pro se

complaint may be dismissed for failure to state a claim where “it appears beyond doubt

that the plaintiff can prove no set of facts in support of his claim which would entitle him

to relief”. Haines v. Kerner, 404 U.S. 519, 521(1972).

       Stoufer has failed to allege facts that would state a plausible claim for relief and his

Complaint should be dismissed.

III.   ARGUMENT

       A.     STOUFER HAS NO CLAIM FOR VIOLATION OF 42 U.S.C. §1983

       Stoufer asserts claims pursuant to 42 U.S.C. §1983. He did not specify which of his

facts allegedly support his claim. 42 U.S.C. §1983 created liability where a person who,

under color of any statute, custom, or usage, causes any person within the jurisdiction of

the United States deprivation of any federal rights, privileges or immunities secured by the

Constitution and laws. Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986).

       In order to state a claim against the Municipality, Stoufer must “demonstrate that

the alleged constitutional deprivation was the product of a policy or custom of the local

government unit.” Kirkpatrick v. Cty. of Washoe, 843 F.3d 784, 793 (9th Cir. 2016) (en

Motion to Dismiss
Stoufer, Steven v MOA/APD; Case No. 3:21-cv-00050-TMB
Page 4 of 11
         Case 3:21-cv-00050-TMB Document 8 Filed 04/19/21 Page 4 of 11
banc). The U.S. Supreme Court clearly rejected respondeat superior liability for local

governments, reasoning that “the touchstone of the §1983 action against a government

body is an allegation that official policy is responsible for a deprivation.” Monell v. Dept.

of Soc. Servs. of City of New York, 436 U.S. 658, 701 (1978) (“a Municipality cannot be

held liable under §1983 on a respondeat superior theory.”).

       A plaintiff must identify a municipal policy, custom, or practice that caused the

plaintiff’s alleged constitutional injury. Bd. of the Cty. of Comm’rs of Bryan Cty. v. Brown,

520 U.S. 397, 403 (1997). At the very least, there must be an affirmative link between the

policy and the particular constitutional violation alleged. City of Oklahoma City v. Tuttle,

471 U.S. 808, 824 (1985). The policy, practice or custom must have been the “moving

force” behind the alleged constitutional injury. Monell, 436 U.S. at 694-695.

       Stoufer has not articulated what policy or custom caused the Municipality to

allegedly violate his rights, how such a policy was adopted by the Municipality, or how it

represented an official policy. Stoufer has failed to appropriately plead a claim against the

Municipality for a violation of §1983. Huskey v. City of San Jose, 204 F.3d 893, 904 (9th

Cir. 2000) (deprivation of right, privilege or immunity secured by the Constitution and

laws of the U.S. is a prerequisite for municipal §1983 liability) citing Wilson v. Layne, 526

U.S. 603 (1999) (the first step in evaluating a §1983 claim is to determine whether the

plaintiff has alleged a deprivation of an actual constitutional right at all); City of Los

Angeles v. Heller, 475 U.S. 796, 799 (1986).



Motion to Dismiss
Stoufer, Steven v MOA/APD; Case No. 3:21-cv-00050-TMB
Page 5 of 11
         Case 3:21-cv-00050-TMB Document 8 Filed 04/19/21 Page 5 of 11
       Stoufer fails to identify any policy or custom that would implicate liability for the

Municipality and cannot identify an affirmative link between any policy and a particular

constitutional violation. Further, absent any constitutional violations by an individual

defendant, there can be no Monell liability. Palmerin v. City of Riverside, 794 F.2d 1409,

1414 (9th Cir. 1986); Quintanilla v. City of Downey, 84 F.3d 353, 355 (9th Cir. 1996) (“[A]

public entity is not liable for §1983 damages under a policy that can cause constitutional

deprivations, when the factfinder concludes that an individual officer, acting pursuant to

the policy, inflicted no constitutional harm to the plaintiff.”).

       Stoufer’s claims against the individual defendants have no merit, and therefore his

claims against the Municipality cannot be sustained.

       B.      STOUFER HAS NO CLAIM FOR VIOLATION OF 42 U.S.C. §1983
               BASED ON SUPERVISORY CAPACITY

       Stoufer has named Defendant Municipality in their capacity as “supervisors.”

Neither government officials nor the Municipality itself is vicariously liable for deprivation

of rights. There is no respondeat superior liability under §1983, and each defendant is only

liable for his or her own misconduct. Iqbal, 556 U.S. at 676. See also Jones v. Williams,

297 F.3d 930, 934 (9th Cir. 2002) (There is no respondeat superior liability under §1983.);

Monell, 436 U.S. at 691; Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (holding that

there is no respondeat superior liability under §1983). Hunt v. Dental Dep't, 865 F.2d 198,

200 (9th Cir. 1989) (Supervisors aren't vicariously liable for constitutional violations under

§1983.).


Motion to Dismiss
Stoufer, Steven v MOA/APD; Case No. 3:21-cv-00050-TMB
Page 6 of 11
           Case 3:21-cv-00050-TMB Document 8 Filed 04/19/21 Page 6 of 11
       In order to pursue a §1983 claim against a defendant in their supervisory capacity,

a plaintiff must demonstrate that defendants who hold supervisory positions personally

participated in the deprivation of his rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir.

2002). When a defendant holds a supervisory position, the causal link between such

defendant and the claimed constitutional violation must be specifically alleged. See Fayle

v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th

Cir. 1978). Vague and conclusory allegations concerning the involvement of supervisory

personnel in civil rights violations are not sufficient. See Ivey v. Bd. of Regents, 673 F.2d

266, 268 (9th Cir. 1982).

       Liability under §1983 may be imposed on a supervisor if: (1) the supervisor

personally participated in the deprivation of constitutional rights, (2) the supervisor knew

of the violations and failed to act to prevent them, or (3) the supervisor "implement[ed] a

policy so deficient that the policy itself 'is a repudiation of constitutional rights' and is 'the

moving force of the constitutional violation.'" Redman v. Cty. of San Diego, 942 F.2d 1435,

1446 (9th Cir. 1991) (en banc), abrogated on other grounds by Farmer v. Brennan, 511

U.S. 825, 825 (1994). To be liable, "the official must both be aware of facts from which

the inference could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference." Farmer at 837.

       In this case, Stoufer fails to demonstrate that municipal employees who hold

supervisory positions personally participated in the deprivation of his rights. His entire

Complaint is nothing more than vague and conclusory allegations concerning the

Motion to Dismiss
Stoufer, Steven v MOA/APD; Case No. 3:21-cv-00050-TMB
Page 7 of 11
         Case 3:21-cv-00050-TMB Document 8 Filed 04/19/21 Page 7 of 11
involvement of supervisory personnel in civil rights violations, and therefore is not

sufficient to state a claim against the Municipality. He cannot show that any municipal

supervisors implemented any policy that is a “moving force” of any constitutional violation

and his Complaint should be dismissed.

       C.     THE CLAIMS ARE BARRED BY THE STATUTE OF
              LIMITATIONS

       The Complaint is subject to dismissal because the claims - whatever their nature

here - are barred by the statute of limitations. Alaska Statute 9.10.070 bars actions for torts,

personal injury and statutory liabilities “unless the action is commenced within two years

of the accrual of the cause of action.”

       This Complaint was filed on March 3, 2021. However, all of the alleged events in

Stoufer’s Complaint took place on or before February 16, 2019.               Accordingly, the

Complaint was filed too late and should be dismissed.

       D.     STOUFER HAS NO CLAIM FOR EXCESSIVE USE OF FORCE

       Claims for excessive force may fall under state or federal law. AS 12.25.070; 42

U.S.C. §1983. Regardless of the source, such claims are subject to the two-year statute of

limitations, starting from the date of the allegedly excessive use of force. “The limitations

period for a §1983 claim is prescribed by the state statute of limitations for a personal injury

action. In Alaska, the limitations period for person injury actions is two years. A personal

injury claim accrues when a party knows or should know that he has a claim, ordinarily the

date the alleged injury occurs.” Sengupta v. Univ. of Alaska, 21 P.3d 1240, 1249 (Alaska

2001) (citations omitted)). See Richardson v. Municipality of Anchorage, 360 P.3d 79, 85
Motion to Dismiss
Stoufer, Steven v MOA/APD; Case No. 3:21-cv-00050-TMB
Page 8 of 11
         Case 3:21-cv-00050-TMB Document 8 Filed 04/19/21 Page 8 of 11
(Alaska 2015) (finding the two-year statute of limitations ran from the date of the police’s

actions).

       Stoufer brings his claim against defendant Municipality under 42 U.S.C. §1983.

The claims therefore are subject to the statute of limitations generally applicable under

state law for personal injury torts. City of Rancho Palos Verdes v. Abrams, 544 U.S. 113,

123 n. 5 (2005) (citing Wilson v. Garcia, 471 U.S. 261, 275, 276 (1985)). Under Alaska

law, any such actions must be brought within two years. See AS 9.10.070. Stoufer’s claims

for excessive force are untimely and should be dismissed.

       E.       STOUFER HAS NO EQUAL PROTECTION CLAIM

       An equal protection claim “must plead intentional unlawful discrimination or allege

facts that are at least susceptible of an inference of discriminatory intent.” Monteiro v.

Tempe Union High Sch. Dist., 158 F.3d 1022, 1026 (9th Cir. 1998). Nothing in Stoufer’s

Complaint establishes intentional unlawful discrimination by the Municipality and his

Complaint should be dismissed.

       F.       STOUFER HAS NO ALASKA STATE CONSTITUTIONAL CLAIMS

       A §1983 claim requires a violation of a federal constitutional right or law in order

to state a claim. Stoufer cannot assert that his rights under the Alaska constitution are the

basis for a §1983 claim. To date, no Bivens type action has been created against a state or

its political subdivisions.

       Bivens established that the victims of a constitutional violation by a federal agent

have a right to recover damages against the official in federal court despite the absence of

Motion to Dismiss
Stoufer, Steven v MOA/APD; Case No. 3:21-cv-00050-TMB
Page 9 of 11
            Case 3:21-cv-00050-TMB Document 8 Filed 04/19/21 Page 9 of 11
any statute conferring such a right. Carlson v. Green, 446 U.S. 14, 18-19 (1980). The

Alaska Supreme Court has not provided such relief. Vest. v. Schafer, 757 P.2d 588, 1298

(Alaska 1988) (The Court refused to say that “unconstitutional legislation” was grounds

for a §1983 lawsuit.), upheld in Robison v. Francis, 777 P.2d 202 (Alaska 1989). There is

no individual claim for violation of the Alaska Constitution, “except in cases of flagrant

constitutional violations where little or no alternative remedies are available.” Dick Fischer

Dev. No. 2 v. State of Alaska, Dept of Admin., 838 P.2d 263, 368 (Alaska 1992). Stoufer

has alleged alternative remedies. Therefore, his claim for violation of the Alaska

Constitution should be dismissed.

       G.     NONE OF STOUFER’S REMAINING CLAIMS HAVE ANY MERIT

       Stoufer’s Complaint should be dismissed in its entirety because he cannot state a

claim for relief that is plausible on its face. He cannot nudge his claims across the line from

conceivable to plausible. His Complaint does not even create a suspicion of a legally

cognizable right of action.

       Stoufer merely “believes” and “thinks” that the Municipality is somehow involved

in arranging “interactive covert events” to follow him around and harass him. He has no

evidence whatsoever to support his fanciful claims. This Court should discount his

conclusory statements, which are not entitled to the presumption of truth, and determine

that his claims are not plausible.

       Stoufer has not plead any factual content that even remotely indicates that the

Municipality is liable for any alleged misconduct. This Court should draw on its judicial

Motion to Dismiss
Stoufer, Steven v MOA/APD; Case No. 3:21-cv-00050-TMB
Page 10 of 11
        Case 3:21-cv-00050-TMB Document 8 Filed 04/19/21 Page 10 of 11
experience and common sense and find that Stoufer has no plausible claim for relief.

Stoufer’s Complaint should be dismissed because he cannot prove any set of facts in

support of his claim which would entitle him to relief.

IV.      CONCLUSION

         For all of the reasons set forth herein, the Complaint should be dismissed in its

entirety.

Respectfully submitted this 19th day of April, 2021.

                                                        KATHRYN R. VOGEL
                                                        Municipal Attorney

                                                        By:     s/Meagan R. Carmichael
                                                                Municipal Attorney's Office
                                                                P.O. Box 196650
                                                                Anchorage, Alaska 99519-6650
                                                                Phone: (907) 343-4545
                                                                Fax: (907) 343-4550
                                                                E-mail: uslit@muni.org
                                                                Alaska Bar No. 1011071




Certificate of Service
The undersigned hereby certifies that on 04/19/2021, a
true and correct copy of the foregoing was served on:

Steven Stoufer
1120 Norman St., 4C
Anchorage, AK 99504

by first class regular mail, if noted above, or by electronic
means through the ECF system as indicated on the Notice
of Electronic Filing.

/s Marie Stafford
Marie Stafford, Legal Secretary
Municipal Attorney’s Office


Motion to Dismiss
Stoufer, Steven v MOA/APD; Case No. 3:21-cv-00050-TMB
Page 11 of 11
           Case 3:21-cv-00050-TMB Document 8 Filed 04/19/21 Page 11 of 11
